Citation Nr: 1733947	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  12-01 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. N., Counsel

INTRODUCTION

The Veteran served on active duty from June 1997 to May 2006. 

This claim comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified in support of this claim during a hearing held at the RO in July 2015 before the undersigned Veterans Law Judge.  In November 2015, the Board remanded this claim to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran seeks service connection for a psychiatric disability, variously diagnosed, including as PTSD, as initially manifesting during active service or otherwise related thereto.  According to written statements the Veteran, her spouse, and her aunt submitted in January 2008, January 2010 and September 2015, and her July 2015 hearing testimony, she began to experience mental health difficulties during service, first in 1999 or 2000, when she was discovered sleepwalking on the ship on which she was stationed, and then on September 12, 2001, while at the Naval Air Station in Bahrain.  

Allegedly, on September 12, 2001, she was working at NCTS and walking to or from her car when an explosion occurred near the gate.  She claims the explosion resulted from a homemade bomb, a piece of which hit her in the leg.  She further claims that she did not seek treatment for the leg injury, instead returning to her car and driving off in a daze, but that others in her unit who too were injured sought treatment.  Several days later she reportedly sought medical care for being down, depressed and unable to sleep.  

In a July 2015 Remand, the Board requested an attempt to verify the alleged in-service explosion.  Unfortunately, in response the Veteran's service medical and personnel records were reviewed, action previously taken, and no effort were made to obtain other information from the Veteran's service department, particularly documents pertaining to her unit, including incident or investigative reports, daily duty status reports, or daily unit logs for September 12, 2001.  The denied was continued on the basis that the Veteran had not provided sufficient detail to attempt to verity the alleged explosion.  The Board finds that development does not satisfy the previous remand requests.  A claimant is entitled to compliance with remand requests and Board the commits error as matter of law not ensuring compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran's service personnel records show she was stationed where she alleged on September 12, 2001.  She provided the exact date, location, and description of the incident and the unit involved.  Therefore, the Board finds that the service department must be requested to corroborate whether, on that date, an explosion actually occurred.  

In addition, during the course of this appeal, the RO assisted the Veteran in the development of the claim by providing VA examinations, during which examiners discussed the etiology of psychiatric disabilities.  The Board finds the reports of these examinations insufficient to decide the claim.  As the Veteran and her representative suggest in written statements dated May 2010 and January 2012, no examiner considered all pertinent treatment records and diagnoses in the claims file before ruling out a relationship between current psychiatric disabilities, to include PTSD, and service.  The records show that the Veteran struggled with mental health difficulties in service, as early as 1999, possibly in conjunction with a service-connected sleep disorder, and after service, including regularly from 2007.  At least one examiner found the Veteran had no psychiatric disability on examination and, based on that finding, did not addressing whether there was any relationship to service.  As multiple treatment records dated during the course of this appeal include psychiatric diagnoses, the current disability element of a service connection claim is satisfied and the question becomes whether any psychiatric disability is related to service or a service-connected disability.  In providing opinions, no examiner contemplated the Veteran's competent reports of lay-observable mental health symptoms during and since service.

The Veteran is service connected for a sleep disorder.  During the course of this appeal, the Veteran, her husband, and her doctors discussed the sleep disorder in conjunction with the other mental health disorders.  That evidence thus raises the question of whether any psychiatric disability, however diagnosed, can be service connected on a secondary basis, as related to or aggravated by the service-connected sleep disorder.  The claim has not been considered on that basis.

Accordingly, this claim is REMANDED for the following action:

1.  Exhaust all avenues of development, including by contacting the United States Navy and the Joint Services Records Research Center (JSRRC) and requesting incident and investigative reports, daily duty status reports, daily unit logs, and any other pertinent documents, in an effort to confirm whether, on September 12, 2001, at or near the gate leading to the Naval Air Station in Bahrain, an explosion occurred, injuring soldiers in the Veteran's unit.  

2.  Then, schedule a VA examination with a psychiatrist or psychologist who has not previously examined the Veteran.  The examiner must review the record, including all service medical records, which show mental health and sleeping difficulties, and private treatment records dated from 1999 to 2016, which show continued treatment for those difficulties and include multiple psychiatric diagnoses.  The examiner should also review all written statements the Veteran, her husband, and her aunt and the Veteran's hearing testimony.  The examiner should list all psychiatric disorders with which the Veteran was diagnosed during the course of this appeal.  With regard to each, and accepting as competent the Veteran's reports of lay-observable mental health symptoms, the examiner should opine whether each psychiatric disability is at least as likely as not (50 percent or greater probability) related to the Veteran's service, including the alleged bombing.  If not, the examiner should opine whether each psychiatric disability initially manifested during service, including as the documented mental health complaints.  The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that each psychiatric disability is due to the service-connected sleep disability.  The examiner should further opine whether it is at least as likely as not (50 percent or greater probability) that each psychiatric disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected sleep disability.  The examiner should provide rationale with references to the record for each opinion.  

3.  Readjudicate the claim.  In so doing, consider whether service connection may be granted on either a direct basis, as initially manifesting in service or otherwise related to service, including the alleged explosion, or secondary basis, as due to or aggravated by a service-connected sleep disorder.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

